UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6894



TONY A. HAWKINS,

                                            Petitioner - Appellant,

          versus


SIDNEY HARKLEROAD,

                                              Respondent - Appellee,

          and


DEAN R. WALKER,

                                                         Respondent.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Chief District Judge. (CA-01-161-5-2-MU)


Submitted:   November 24, 2004            Decided:   January 3, 2005


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony A. Hawkins, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Tony   A.   Hawkins    appeals     the   district    court’s   order

denying his motion he labeled as filed under Rule 61 of the Federal

Rules of Civil Procedure.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.*      See Hawkins v. Walker, No. CA-01-161-5-2-MU

(W.D.N.C. May 10, 2004).          We grant Hawkins’ motion to proceed in

forma pauperis on appeal.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court   and     argument   would   not    aid   the

decisional process.



                                                                       AFFIRMED




     *
      To the extent that Hawkins’ motion could have been construed
as a motion under Fed. R. Civ. P. 60(b), we note he did not satisfy
the criteria for relief under that rule. Further, to the extent
Hawkins’ appeal could be construed as a motion seeking
authorization under 28 U.S.C. § 2244 (2000) to file a successive 28
U.S.C. § 2254 (2000) petition, Hawkins failed to demonstrate he is
entitled to such authorization.

                                      - 3 -